Affirm and Opinion Filed July 2, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                  No. 05-20-00887-CV

PIRF OPERATIONS, LLC, D/B/A ACCEL REHABILITATION HOSPITAL
                    OF PLANO, Appellant
                             V.
                  VICTORIA KERR, Appellee

                On Appeal from the 219th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 219-04279-2017

                         MEMORANDUM OPINION
                 Before Justices Myers, Partida-Kipness, and Garcia
                              Opinion by Justice Myers
      This is an appeal from the trial court’s order denying the Chapter 74 objections

and motion to dismiss filed by appellant PIRF Operations, LLC, d/b/a/ Accel

Rehabilitation Hospital of Plano (Accel). Accel brings three issues on appeal. We

affirm the trial court’s order.

                     BACKGROUND AND PROCEDURAL HISTORY

      Appellee Victoria Kerr was admitted to Accel Rehabilitation Hospital of

Plano on July 7, 2015, for inpatient rehabilitation “to regain mobility and Activities

of Daily Living.” Upon admission, Kerr had a history of increased falling and was

assessed “as a moderate fall risk.” Fall precautions were thus employed for Kerr’s
stay, including assistance during bathing. Four days later, on July 11, the nursing

staff assessed Kerr “as an extreme fall risk.” Accel assigned an unidentified hospital

staff person (“Jane Doe”) to assist Kerr while she showered. Later that day, Jane

Doe left Kerr alone in the shower. While unattended, Kerr fell, injuring her lumbar

spine, pelvis, toes, and jaw. On further examination, it was revealed that Kerr

suffered a compression fracture of her L1 vertebrae, a torn meniscus in her right

knee, gashes on and nerve damage to both of her big toes, and a broken jaw as a

result of the fall.1

         Kerr filed her petition against Accel and “Jane Doe” on September 5, 2017,

and Accel filed an answer on September 27, 2017. Kerr’s petition alleges appellees

were negligent and grossly negligent by leaving Kerr unattended in the shower,

which resulted in the fall. The petition also alleges Accel was negligent and grossly

negligent in failing to adequately screen, train, and supervise Jane Doe.

         Kerr’s petition alleges that, as a direct and proximate result of appellees’

negligence and gross negligence, Kerr sustained injuries to her neck, back, pelvis,

knees, toes, and jaw. Her petition seeks damages for reasonable and necessary past

medical care and expenses, past and future physical pain and suffering, and past and

future mental pain and anguish. Alleging appellees’ acts and omissions constituted

gross negligence because they were committed knowingly, intentionally, and



   1
       These facts are drawn from the allegations in Kerr’s petition.

                                                    –2–
recklessly, the petition seeks exemplary damages as permitted under section

41.003(a)(3) of the Texas Civil Practice and Remedies Code.

      Because this lawsuit involves a health care liability claim, it is subject to the

requirements of Chapter 74 of the Texas Civil Practice and Remedies Code. See

TEX. CIV. PRAC. & REM. CODE §§ 74.001–.507. In accordance with Chapter 74, Kerr

served on Accel the expert report and curriculum vitae of Karis Schirmer, R.N.,

B.S.N., on February 11, 2018. Her report reads as follows:

      I have reviewed the Ms. Kerr’s chart as you requested, based on that
      review, I conclude the following:

         • On 7/06/2015 a “Pre-Screening” was performed prior to
           admission and is significant in the fact it was noted the patient
           was having frequent falls and required 24/7 nursing care for
           medical and functional management of activities of daily living
           and ambulation, along with bowel and bladder management,
           cognition, communication, disease management (Multiple
           Sclerosis), medical management, “providing a safe
           environment” and “transfers”.

         • The nursing station admission assessment on 7/07/15 rates the
           client fall risk score based on the Morse Fall Scale (copy
           attached) as a 65 which is classified as a moderated fall risk.

         • *Every subsequent nursing assessment beginning on 7/07/15
           7pm to 7am shift rates the client as a high fall risk*[.]

         • 7/08/15 the History and Physical noted again the patient was
           having frequent falls and noted she had “deficits of endurance,
           balance, locomotion, safety awareness, transfer control, and self-
           care”.

         • 7/08/15 post-admission physician evaluation states the patient
           requires 24/7 Rehabilitation nursing for assistance with
           ambulation and transfer, assisting with all activities of daily
           living, assisting with ambulation and transfer.

                                         –3–
         • 7/09/15 Physical therapy notes patient is requiring constant
           checks for safety as she has poor safety awareness[.]

         • 7/10/15 Physical therapy notes the patient is now requiring
           maximum assistance to sit or stand.

      On 7/11/15 sometime during the mid-morning as the time is not actually
      documented a certified nursing assistant aided the patient to the shower
      and left her without assistance at which time she fell sustaining injuries.

      The patient was known and well documented to be a high fall risk. The
      nursing standard of care for a patient with generalized weakness from
      Multiple Sclerosis and frequent falls would have to be in attendance at
      their side to ensure patient safety.
      The patient being left alone in the shower and known to be a high fall
      risk is directly related to the fall and would fall outside the standard of
      care.

      Kerr, however, did not serve an expert report from a physician. On March 2,

2018, Accel filed “Objections to Plaintiff’s Inadequate Chapter 74 Expert Report

and Motion to Dismiss,” arguing in part that Schirmer’s report was inadequate as to

causation because it failed to identify any specific injuries sustained by Kerr, and,

moreover, that Schirmer is unqualified to opine as to causation because she is a nurse

practitioner and not a physician.

      In her reply to Accel’s motion to dismiss, Kerr argued she submitted the

Schirmer report in good faith. However, if the trial court deemed her expert report

deficient, Kerr requested a thirty-day extension of time to cure the deficiency under

section 74.351(c). Following a hearing on Accel’s motion to dismiss, the trial court

sustained Accel’s objections and granted Accel’s motion to dismiss, dismissing the

case with prejudice in an order dated May 30, 2018.

                                         –4–
      Kerr appealed the trial court’s order dismissing her health care liability claims

to this Court. We concluded Kerr’s Chapter 74 expert report represented a good

faith effort to comply with the statutory requirements of the Texas Medical Liability

Act (TMLA), and that the trial court should have granted Kerr a thirty-day extension

of time to cure any deficiencies in her expert report. We reversed the trial court’s

order and remanded the case to the trial court with instructions to grant Kerr a thirty-

day extension to give her an opportunity to cure any deficiencies in her Chapter 74

expert report. See Kerr v. Pirf Operations, LLC, No. 05-18-00928-CV, 2019 WL

4027075, at *1 (Tex. App.—Dallas Aug. 27, 2019, pet. denied) (mem. op.).

      After the case was remanded to the trial court, Kerr served an expert report

and curriculum vitae from Dr. Mark Levin, M.D., a licensed and board-certified

physician in internal medicine and oncology and “eligible” in hematology. Dr.

Levin’s report, filed in the trial court on September 26, 2019, states that he is licensed

to practice medicine in New York and New Jersey; he is certified by the American

Board of Utilization of Review and Quality Assurance; and he has been in practice

since 1990. Dr. Levin’s report concludes:

      All my opinions are to a reasonable degree of medical certainty and are
      subject to modification if new information becomes available.

      The difficulty that I encounter with the viability of this case in order
      to assign causation (I agree that the CNA [certified nursing assistant]
      violated the standard of care in allowing Ms. Kerr, who was on fall
      precaution to fall in the shower) is that a previous fall in documentd
      [sic] on July 7, 2015 and the imaging reports are not conclusive that the
      fractures identified on the imaging after the July 11, 2015 fall were, in
      fact, from that fall and the one on July 7th.
                                         –5–
      For these reasons, I am unable to support this case.

Shortly thereafter, on October 2, 2019, Accel filed a second Chapter 74 motion to

dismiss, arguing the Levin report did not cure the deficiencies in the Schirmer report

and that it confirmed Schirmer’s report was not curable. Thus, argued Accel, Kerr

still had no evidence of medical causation against it, and the case should be

dismissed with prejudice.

      Kerr responded by filing, on July 21, 2020, the expert report and curriculum

vitae of Dr. Paul S. Worrell, D.O., a licensed and board-certified physician in family

medicine. Dr. Worrell states that he has been in practice since 1992; he is licensed

to practice medicine in Texas; Kerr has been a patient under his care for 20 years;

she was diagnosed with multiple sclerosis; and he is familiar with her history and

examined her often while under his care. The Worrell report concludes:

      I have personally reviewed her medical history and the following
      documents in connection with the above referenced matter:
            1. Medical records generated by ACCEL Rehabilitation Hospital
      of Plano during the period July 6, 2015 through July 23, 2015;
           2. MRI results dated November 9, 2015 from Paul S. Worrell,
      DO; and

            3. Medical Records from UT Southwestern dated November 9,
      2015 through December 11, 2015.

      I have also reviewed and noted the factual allegations contained in Ms.
      Kerr’s Petition filed in the above referenced matter.

      All my opinions expressed herein arc to a reasonable degree of medical
      certainty based on the information I reviewed. Of course, in the event
      new and/or additional information becomes available, my opinions
      expressed herein could change.
                                         –6–
      In my personal experience it is known that a fall in a shower may cause
      injury. Ms. Kerr’s medical records that I reviewed show no indication
      of the injuries she complains of herein prior to July 11, 2015. Since
      Ms. Kerr was known to be a risk, it is highly likely the injuries she
      sustained to her lumbar spine, pelvis, right knee, big toes, and jaw were
      caused by her fall in the shower.

      Seven days after filing this report, Kerr next filed, on July 28, 2020, an expert

report and curriculum vitae from Dr. Aunali S. Khaku, M.D., M.B.A., a Florida-

licensed physician who is board certified in neurology and sleep medicine. Dr.

Khaku has been an assistant professor of neurology at the University of Central

Florida College of Medicine since 2014. His report concludes:

      I have reviewed the details of the provided case. In summary,

      The claimant has a history of multiple sclerosis. The provided clinical
      notes include MRIs which validate the diagnosis. The claimant was
      admitted to Accel Rehabilitation Hospital of Plano, Texas on July 7,
      2015 for inpatient rehabilitation to regain mobility and Activities
      Living (“ADL’s”). There was a well-documented history of increased
      falling and she was fall assessed as a based moderate fall risk.
      Accordingly, based on the provided information, precautions were
      employed, including assistance during bathing.

      The provided clinical documentation shows that on July 11, 2015, the
      nursing staff assessed Ms. Kerr as an extreme fall risk. Reportedly, the
      claimant was left alone in the shower while bathing resulting in a fall
      causing injury to the lumbar spine, pelvis, knees, toes, and jaw.
      Subsequent imaging revealed compression fracture of her L1 vertebra,
      a torn meniscus in her right knee, and gashes on and nerve damage in
      both of her big toes, as a result of this fall.

      An x-ray dated July 11, 2015 reported and [sic] avulsion fracture of the
      medial femoral condyle right knee.
      Lumbar spine 2 views showed a compression fracture of the L5
      vertebrae.


                                         –7–
      A CT scan of the lumbar spine November 19, 2015 mshowed [sic] an
      L1 vertebrae body fracture.
      An MRI of the lumbar spine report dictated on November 9, 2015
      reported a late subacute or recent fracture involving the anterior aspect
      of the L1 and L2 vertebral bodies.
      Based on the provided clinical information, it is my professional
      opinion that Ms. Kerr’s injuries were caused by her fall in the shower.
      There are no lumbar spine images prior to the injury. An x-ray
      immediately post-injury documents fracture and recommends MRI.
      There are no clinical notes documenting any concerns with lumbar
      injury or fracture prior to the incident. MRIs and clinical notes confirm
      and document vertebral fracture [sic] following the fall. Imaging
      criteria describes it as a recent fracture late subacute and not a chronic
      fracture. Therefore, it is my clinical and professional opinion that the
      injuries were caused by and subsequent to the fall.

      Accel responded to the Worrell and Khaku reports by filing, on August 10,

2020, a third Chapter 74 motion to dismiss. Accel argued the Levin, Worrell, and

Khaku reports did not cure the deficiencies in the Schirmer report and that all three

reports affirmatively establish that Schirmer’s report cannot be cured because

medical causation cannot be assigned to Accel. Accel again argued the case should

be dismissed with prejudice.

      The trial court held a hearing on Accel’s motion to dismiss on September 22,

2020. Seven days later, on September 29th, the trial court signed an order denying

Accel’s Chapter 74 motion to dismiss. This second appeal followed.

                                    DISCUSSION

      Accel brings the following three issues:

      1. Whether the expert report of Dr. Levin, which affirmatively found
      that no causation could be assigned to Accel, contradicted the expert
                                         –8–
      reports of Dr. Worrell and Dr. Khaku such that those contradictions
      required resolution by the trial court?
      2. Whether the trial court erred when it failed to resolve the
      contradictions in the expert reports of Dr. Levin, Dr. Worrell, and Dr.
      Khaku?
      3. The only way to resolve the contradictions in the expert reports of
      Dr. Levin, Dr. Worrell, and Dr. Khaku is to dismiss this case because
      the only report to sufficiently address causation affirmatively found that
      there was no causation which could be assigned to Accel.

      The TMLA, codified in Chapter 74 of the Texas Civil Practice and Remedies

Code, requires claimants in health care liability cases to serve an expert report on

each defendant. TEX. CIV. PRAC. & REM. CODE § 74.351; Kerr, 2019 WL 4027075,

at *1, *8. The purpose of this “requirement is to weed out frivolous malpractice

claims in the early stages of litigation, not to dispose of potentially meritorious

claims.” Abshire v. Christus Health Se. Tex., 563 S.W.3d 219, 223 (Tex. 2018). The

report must fairly summarize “the expert’s opinions as of the date of the report

regarding applicable standards of care, the manner in which the care rendered by the

physician or health care provider failed to meet the standards, and the causal

relationship between that failure and the injury, harm, or damages claimed.” TEX.

CIV. PRAC. & REM. CODE § 74.351(r)(6).

      A motion to dismiss based on the inadequacy of a report under Chapter 74 can

only be granted “if it appears to the court, after hearing, that the report does not

represent an objective good faith effort to comply” with the statute’s definition of an

“expert report.” Id. § 74.351(l), (r)(6). An expert report demonstrates a good faith


                                         –9–
effort when it informs the defendant of the specific conduct that is called into

question, and it provides a basis for the trial court to conclude the claims have merit.

Abshire, 563 S.W.3d at 223. It “need not marshal all of the claimant’s proof,” nor

must it meet the same standards as the evidence offered in a summary judgment

proceeding or at trial. Methodist Hosps. of Dallas v. Nieto, No. 05-18-01073-CV,

2019 WL 6044550, at *7 (Tex. App.—Dallas Nov. 15, 2019, pet. denied) (mem. op.)

(citing Abshire, 563 S.W.3d at 223 and Miller v. JSC Lake Highlands Operations,

LP, 536 S.W.3d 510, 517 (Tex. 2017) (per curiam)). But it must offer more than an

expert’s conclusory statements about the standard of care, breach, and damages.

Abshire, 563 S.W.3d at 223. In other words, “‘the expert must explain the basis of

his statements to link his or her conclusions to the facts.’” Bowie Mem’l Hosp. v.

Wright, 79 S.W.3d 48, 52 (Tex. 2002) (quoting Earle v. Ratliff, 998 S.W.2d 882,

890 (Tex. 1999)).

       “[O]ne expert need not address the standard of care, breach, and causation;

multiple expert reports may be read together to determine whether these

requirements have been met.” Abshire, 563 S.W.3d at 223 (citing § 74.351(i)); see

Nieto, 2019 WL 6044550, at *7. But “[a] court may not ‘fill gaps’ in an expert report

by drawing inferences or guessing what the expert likely meant or intended.” Nieto,

2019 WL 6044550, at *7. The court may “consider only the information contained

within the four corners of the report.” Abshire, 563 S.W.3d at 223. A trial court’s

decision to deny a motion to dismiss challenging the adequacy of an expert report is

                                         –10–
reviewed for abuse of discretion. Id.

      We noted in our previous opinion on this case that Kerr’s petition and

Schirmer’s report provide a clear picture of what happened to Kerr and why she filed

suit against Accel. See Kerr, 2019 WL 4027075, at *7. Schirmer’s report “alone

provided sufficient detail to inform Accel of the nature and factual basis of Kerr’s

claims.” See id. As we then summarized, based on Schirmer’s report:

      Kerr has multiple sclerosis. Even before admitting her, Accel knew
      Kerr “was having frequent falls” and “required 24/7 nursing care,”
      including for “ambulation” and the “activities of daily living.” Kerr
      was assessed as a moderate fall risk upon her admission to Accel, but
      the very same day, she was re-assessed by Accel nursing staff as a high
      fall risk. Accel’s physical therapy records caution that, among other
      things, Kerr “was having frequent falls” and “deficits of endurance,
      balance, [and] locomotion.” Accel knew Kerr needed to be supervised
      for all acts of daily living, walking, and standing. Two days before Kerr
      fell, unsupervised, in the shower, physical therapy notes warned,
      “[Kerr] is requiring constant checks for safety as she has poor safety
      awareness.” An Accel physician evaluation ordered that Kerr “requires
      24/7 Rehabilitation nursing for assisting with ambulation and transfer,
      assisting with all activities of daily living.” The day before Kerr fell
      when Jane Doe left her alone in the shower, Accel’s physical therapy
      notes alerted the medical staff that Kerr “is now requiring maximum
      assistance to sit or stand.”

      As reflected in Accel’s own nursing, physician, and physical therapy
      records, the standard of care Accel owed to Kerr was “24/7 nursing
      care,” “maximum assistance to sit or stand,” “assist[ance] with all
      activities of daily living,” “assist[ance] with ambulation and transfer,”
      and “constant checks for safety,” because Kerr was a “high fall risk,”
      Kerr was having “frequent falls,” and Kerr had “deficits of endurance,
      balance, locomotion, safety awareness, transfer control, and self-care.”
      In accord with the standard of care ordered by Accel’s physicians,
      physical therapists, and nursing staff, the Schirmer Report plainly
      stated, “The nursing standard of care for a patient with generalized
      weakness from Multiple Sclerosis and frequent falls would have to be
      in attendance at their side to ensure patient safety.” The Schirmer
                                          –11–
      Report stated that Appellees breached the standard of care by leaving
      Kerr “alone in the shower.”
Id. at *7–8. Schirmer, however, is not a physician, and the TMLA requires a

physician to opine as to causation. See id. at *6 (expert who gives opinion on

causation must be licensed physician and must be otherwise qualified to give opinion

on causal relationship under Texas Rules of Evidence) (citing § 74.403(a)). The

question then becomes whether Kerr satisfied this requirement.

      Accel contends Kerr’s additional expert reports are inadequate because they

do not cure the Schirmer report and provide a meaningful discussion of medical

causation or how Accel proximately caused Kerr’s claimed injuries. Accel argues

the Worrell report asserts that Kerr sustained injuries without identifying the alleged

injuries or explaining how they were proximately caused by any actions or inactions

of Accel. Accel also argues that only one injury alleged in Kerr’s petition—the

compression fracture of her L–1 vertebra—is addressed in Khaku’s report, and he

does not explain how this injury occurred or the basis for his conclusion it happened

in the fall. Accel further claims that Khaku acknowledges the injury could have

been “subsequent to the fall.”

      As we noted before, however, the expert report requirement may be satisfied

by utilizing more than one expert report, and a court may read those reports together.

See TEX. CIV. PRAC. & REM. CODE § 74.351(i); Abshire, 563 S.W.3d at 223; Nieto,

2019 WL 6044550, at *9 n.2. And expert reports from a doctor and a nurse may be

considered together to determine whether there has been a good faith effort to
                                    –12–
comply with the Act’s requirements. See Abshire, 563 S.W.3d at 223–24; Nieto,

2019 WL 6044550, at *9 n.2. Furthermore, no magic words such as “caused,”

“proximate cause,” “foreseeability,” or “cause in fact” are required because a

report’s adequacy does not depend on whether the expert uses any particular words.

See, e.g., Columbia Valley Healthcare Sys., L.P. v. Zamarripa, 526 S.W.3d 453, 460

(Tex. 2017); Kerr, 2019 WL 4027075, at *5 (citing Scoresby v. Santillan, 346

S.W.3d 546, 556 (Tex. 2011)).

      Read together, Kerr’s expert reports state that, at the time of her admission on

July 7, 2015, she was diagnosed as suffering from multiple sclerosis. She had a well-

documented history of increased falling and was assessed “as a moderate fall risk.”

Based on the provided information, fall precautions were employed—including

assistance during bathing. Then, on July 11, 2015, the nursing staff assessed Kerr

“as an extreme fall risk.” Read together, Kerr’s expert reports also state that on July

11 she was left alone in the shower while bathing, resulting in a fall that caused

injury to her lumbar spine, pelvis, knees, toes, and jaw. Subsequent imaging

revealed, “as a result of this fall,” according to Khaku, a compression fracture of

Kerr’s L1 vertebrae, a torn meniscus in her right knee, and gashes on and nerve

damage in both of her big toes. Khaku further states that an x-ray dated July 11,

2015, reported an “avulsion fracture of the medial femoral condyle right knee.”

“Lumbar spine 2 views showed a compression fracture of the L5 vertebrae.” “A CT

scan of the lumbar spine” taken on November 19, 2015, showed “an L1 vertebral

                                        –13–
body fracture.” Further, Khaku states that a report from an MRI of the lumbar spine

dictated on November 9, 2015, “reported a late subacute or recent fracture involving

the anterior aspect of the L1 and L2 vertebral bodies.”

      Khaku opines, “[b]ased on the provided clinical information,” that “Kerr’s

injuries were caused by her fall in the shower.” He also states that an x-ray taken

“immediately post-injury” documented a lumbar spine fracture; “[t]here are no

clinical notes documenting any concerns with lumbar injury or fracture prior to the

incident”; and that the MRIs and the clinical notes confirmed and documented a

“vertebral facture following the fall.” Khaku adds that the imaging criteria described

this fracture as a recent late subacute fracture “and not a chronic fracture.”

      Khaku does not address every theory of liability pleaded by Kerr, but he was

not required to do so. As other courts have noted, the expert report “‘need not cover

every alleged liability theory to make the defendant aware of the conduct that is at

issue,’” and a report that satisfies the requirements as to one pleaded theory of

liability is sufficient for the trial court to deny a defendant’s motion to dismiss. See,

e.g., Fitzpatrick v. Reale, No. 03-17-00465-CV, 2018 WL 1321535, at *4 (Tex.

App.—Austin Mar. 15, 2018, no pet.) (mem. op.) (quoting Certified EMS, Inc. v.

Potts, 392 S.W.3d 625, 630 (Tex. 2013)). In addition, Khaku’s conclusion is that

Kerr’s injuries were caused “by and subsequent to the fall” (emphasis added), not

“subsequent to the fall,” as suggested by Accel. And, read in the context of his report

as a whole, Khaku’s statement cannot reasonably be characterized as an

                                         –14–
acknowledgment that Kerr’s spinal injury could have been “subsequent to the fall.”

      Accel, however, maintains that Kerr’s expert reports—even, apparently, read

together—are insufficient to satisfy the statutory requirement because Dr. Khaku’s

and Dr. Worrell’s reports conflict with Dr. Levin’s report. Accel argues the only

way to resolve this contradiction in Kerr’s expert reports is dismissal. But the only

authority Accel cites for this proposition is Van Ness v. ETMC First Physicians,

where the Texas Supreme Court considered the adequacy of an expert report with

conflicting statements about pertussis (whooping cough) after two-month-old

Nicholas Van Ness died from the disease. 461 S.W.3d 140, 142–43 (Tex. 2015).

The court of appeals held the trial court abused its discretion in denying the

healthcare provider’s motion to dismiss because the expert report contained

conflicting statements—some of which, the court held, failed to link the expert’s

conclusions to the underlying facts. Id. at 143–44. The Supreme Court reversed the

appellate court, stating:

      [T]he trial court had discretion—indeed it was incumbent on the trial
      court—to review the report, sort out its contents, resolve any
      inconsistencies in it, and decide whether the report demonstrated a good
      faith effort to show that the Van Nesses’ claims had merit. Considering
      both the report’s explication of how Dr. Ault’s alleged negligence was
      causally related to Nicholas’s death and the conflicting statements as to
      that causal relationship, we conclude that the trial court did not abuse
      its discretion by determining that the report was not conclusory, but was
      a good faith effort to comply with the TMLA’s requirements.

Id. Based on Van Ness, to the extent Kerr’s expert reports are inconsistent or

contradictory, the trial court was within its discretion in resolving these issues in

                                       –15–
Kerr’s favor. See Naeem v. Gurley, No. 01-19-00820-CV, 2020 WL 7776083, at

*10 (Tex. App.—Houston [1st Dist.] Dec. 31, 2020, no pet.) (mem. op.) (“To the

extent that Gurley’s expert reports are inconsistent or contradictory with respect to

the applicable standard of care or breach or the facts underlying these opinions, the

trial court was within its discretion to resolve any such inconsistencies.”); Albo v.

Bahn, No. 01-17-00409-CV, 2018 WL 2204295, at *4–5 (Tex. App.—Houston [1st

Dist.] May 15, 2018, no pet.) (mem. op.) (“An expert report that contains

inconsistent or contradictory statements, however, may still constitute a good-faith

effort to comply with Chapter 74’s expert report requirements.”) (citing Van Ness,

461 S.W.3d at 144).2

        As we stated in our previous opinion, the facts of this case are not complicated.

See Kerr, 2019 WL 4027075, at *7. Considered together, Kerr’s expert reports

sufficiently inform Accel of the specific conduct at issue and provide a clear picture

of what happened to Kerr, why she filed suit against Accel, and they demonstrate a

good faith effort to comply with the statutory requirements.

        We therefore overrule Accel’s issues and affirm the trial court’s order denying



    2
       Furthermore, to the extent Accel’s argument goes beyond the four corners of Kerr’s expert reports
and challenges their credibility or the data they may have used, this is not an issue for a Chapter 74 motion
to dismiss. See, e.g., Dorsey v. Raval, 480 S.W.3d 10, 18 (Tex. App.—Corpus Christi–Edinburg 2015, no
pet.) (“[M]erely because an expert report is sufficient to pass muster under section 74.351 does not mean
that it will be sufficient to withstand a summary judgment motion.”); Abilene Reg’l Med. Ctr. v. Allen, 387
S.W.3d 914, 923 (Tex. App.—Eastland 2012, pet. denied) (“If the facts do not support a plaintiff’s claim,
summary judgment procedures provide a remedy”); Tenet Hosps., Ltd. v. Boada, 304 S.W.3d 528, 542
(Tex. App.—El Paso 2009, pet. denied) (“Whether an expert’s opinions are correct is an issue for summary
judgment, not a motion to dismiss under Chapter 74.”).
                                                   –16–
Accel’s Chapter 74 motion to dismiss.



                                          /Lana Myers//
                                          LANA MYERS
200887f.p05                               JUSTICE




                                        –17–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

PIRF OPERATIONS, LLC, D/B/A                    On Appeal from the 219th Judicial
ACCEL REHABILITATION                           District Court, Collin County, Texas
HOSPITAL OF PLANO, Appellant                   Trial Court Cause No. 219-04279-
                                               2017.
No. 05-20-00887-CV          V.                 Opinion delivered by Justice Myers.
                                               Justices Partida-Kipness and Garcia
VICTORIA KERR, Appellee                        participating.

      In accordance with this Court’s opinion of this date, the judgment of the trial

court is AFFIRMED. It is ORDERED that appellee VICTORIA KERR recover

her costs of this appeal from appellant PIRF OPERATIONS, LLC, D/B/A ACCEL

REHABILITATION HOSPITAL OF PLANO.

Judgment entered this 2nd day of July, 2021.




                                       –18–